DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants election with traverse filed 5/20/20. Applicants have elected Group I, drawn to claims 1-11. Applicants have argued that the common special technical feature of Groups I-V is that the binding to the CXCR4-receptor decreases IFN level. Applicants contend that Wu et al. does not mention the decreasing of IFN level by a CXCR4-receptor biding compound. As such, the binding to the CXCR4-receptor which decreases interferon (IFN) level do make a contribution over the prior art in view of Wu et al. This argument is not found to be persuasive because binding of the compound will inherently decrease the IFN level. In addition, Applicants elect AMD070 as the species of the CXCR4 receptor-binding compound and type I as the species of interferon with traverse. Therefore, Groups I-V does not relate to a single inventive concept. Therefore, the restriction requirement is FINAL. Claim 1-11 are examined. Claims 12-16 are withdrawn.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 12/14/18 and 8/4/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. For Foreign language documents, the Office has considered only the English abstract.
Claim Rejections - 35 USC § 102
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5a. Claim(s) 1-3 and 6-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith, Nikala  "Ecole Doctorale ED 563: Medicament, Toxicologie, Chimie, Imageries Specialite: Pharmacologie", These de Doctoratde I'Universite Paris Descartes, November 9, 2015, 298 pages (IDS of 8/4/20).
The reference discloses that previous studies described histamine as a strong inhibitor of type I IFN and cytokine production by pDC through histamine receptors (p.124, para.3). Mouse pretreated with Clbenpropit (CB) showed massive reduction of type I and III IFN production, validating that amines have inhibitory activity in vivo (p.125, para.1).The reference teaches that modulation of IFN by amine-like small molecule drugs represent a novel therapeutic approach in situations where excessive IFN drives inflammation, autoimmunity or immunopathology (p.125, para.1).  
3+ and NH2+ cations at physiological pH (p.125, para. 2). Based on Figure D5, AMD3100 contains 1 to 45 carbon atoms. Thus, meeting the limitation of claim 2. Figure D8 discloses the residues which bind to CXCR4 binding compound that down regulate IFN level (p.191). This meets the limitation of claim 3. The reference also teaches that the binding pocket overlapped with the one described for the CXCR4 antagonist AMD3100 (p.126, para.2). AMD3100 drastically reduced the inhibitory effect of CB on IFN-I (meets limitation of claim 6) and TRAIL mRNA expression by HIV-activated pDC (meets the limitation of claims 7, 8 and 10, validating our docking model (p.126, para.2). 
Smith study provides new insights into the regulation of pDC activity by endogen molecules, opening new perspectives for the development of innovative therapeutic strategies (p.126, para.3). The reference disclosed that pDC activation might be a double-edge sword for the host depending on the disease context, and its regulation represents a strategic issue in chronic infections, autoimmune diseases in which pDC are suspected to be hyperactive (p.126, para.3). This meets the limitation of claims 9 and 11. The reference teaches that the prior art has disclosed that increased IFN-α levels in the serum of SLE patients correlates with both disease activity and the expression of prognosis markers (p.126, para.3). Pathologic over-activation of pDC and 
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6a. Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Nikala  "Ecole Doctorale ED 563: Medicament, Toxicologie, Chimie, Imageries Specialite: Pharmacologie", These de Doctoratde I'Universite Paris Descartes, November 9, 2015, 298 pages (IDS of 8/4/20) in view of Crawford et al.,(2008) Organic Process Research Development, Vol. 12, p.823-830. 
The reference discloses that previous studies described histamine as a strong inhibitor of type I IFN and cytokine production by pDC through histamine receptors (p.124, para.3). Mouse pretreated with Clbenpropit (CB) showed massive reduction of type I and III IFN production, validating that amines have inhibitory activity in vivo (p.125, para.1). The reference teaches that modulation of IFN by amine-like small molecule drugs represent a novel therapeutic approach in situations where excessive IFN drives inflammation, autoimmunity or immunopathology (p.125, para.1).  
3+ and NH2+ cations at physiological pH (p.125, para. 2). Based on Figure D5, AMD3100 contains 1 to 45 carbon atoms. Thus, meeting the limitation of claim 2. Figure D8 discloses the residues which bind to CXCR4 binding compound that down regulate IFN level (p.191). This meets the limitation of claim 3. The reference also teaches that the binding pocket overlapped with the one described for the CXCR4 antagonist AMD3100 (p.126, para.2). AMD3100 drastically reduced the inhibitory effect of CB on IFN-I (meets limitation of claim 6) and TRAIL mRNA expression by HIV-activated pDC (meets the limitation of claims 7, 8 and 10, validating our docking model (p.126, para.2). 
Smith study provides new insights into the regulation of pDC activity by endogen molecules, opening new perspectives for the development of innovative therapeutic strategies (p.126, para.3). The reference disclosed that pDC activation might be a double-edge sword for the host depending on the disease context, and its regulation represents a strategic issue in chronic infections, autoimmune diseases in which pDC are suspected to be hyperactive (p.126, para.3). This meets the limitation of claims 9 and 11. The reference teaches that the prior art has disclosed that increased IFN-α levels in the serum of SLE patients correlates with both disease activity and the expression of prognosis markers (p.126, para.3). Pathologic over-activation of pDC and 
Crawford reference teaches AMD0070. A CXCR4 chemokine receptor antagonist. The reference discloses that AMD070 (I) is a small-molecule (p.823, col.2, para.1). Phase 1a data showed that AMD070 is generally safe, well tolerated and orally bioavailable (p.823, col.2, para.1). These results are the first demonstration of clinical efficacy against HIV for an orally bioavailable CXCR4 antagonist (p.823, col.2, para.1). Scheme 1 structure 1 is AMD090 (p.824, col.1).
, to treat interferonopathies or autoimmune diseases because Smith discloses that these conditions could be treated with CXCR4 receptor-binding small molecules reducing type 1 IFN production. There is reasonable expectation of success because Crawford et al., demonstrated clinical efficacy against HIV for an orally bioavailable CXCR4 antagonist AMD090.
Claim Rejections - 35 USC § 112(first paragraph)
6. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6a. Claims 9 and 10 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the treating interferonopathies or autoimmune diseases and disease selected from the group consisting of Aicardi-Goutieres 
                                                                                                                                                                                                                                                                          
	The factors to be considered when determining if the disclosure satisfies the enablement requirement have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breath of claims.  Ex Parte Forman, (230 USPQ 546 (Bd. Pat. App. & Int. 1986); In re Wands, 858 F.2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).
Claims 9 and 10 are drawn to the method of the prevention of interferonopathies or autoimmune diseases.and the prevention of a disease selected from the group consisting of Aicardi-Goutieres syndrome, familial chilblain lupus, spondyenchondromatosis, psoriasis, Systemic lupus erythematosus, Sting-associated vasculopathy, crohn’s disease, Proteasome-associated auto-inflammatory syndrome (PRAAS), Singleton-Merten syndrome, 6 of 11Application No.: 16/310,146 Atty. Doc. No.: 15998-002Sjogren's syndrome, myositis, systemic sclerosis, type I diabetes mellitus, autoimmune thyroid disease, rheumatoid arthritis, 
in vivo operability of the claimed invention. Specifically, specification and prior art only teach the treatment of interferonopathies or autoimmune diseases.and the treatment of a disease selected from the group consisting of Aicardi-Goutieres syndrome, familial chilblain lupus, spondyenchondromatosis, psoriasis, Systemic lupus erythematosus, Sting-associated vasculopathy, crohn’s disease, Proteasome-associated auto-inflammatory syndrome (PRAAS), Singleton-Merten syndrome, 6 of 11Application No.: 16/310,146 Atty. Doc. No.: 15998-002Sjogren's syndrome, myositis, systemic sclerosis, type I diabetes mellitus, autoimmune thyroid disease, rheumatoid arthritis, multiple sclerosis, and atherosclerosis by administering a CXCR4 binding compound capable of decreasing IFN level in the subject without producing one or more side effects to the subject. Subjects or populations are identified with a disease condition, thus the subjects are treated.  For example, the specification fails to provide guidance with respect to what candidate subjects will be selected for the prevention of interferonopathies or autoimmune diseases and the prevention of a disease selected 
Since, there is inadequate guidance as to the nature of the invention, it is merely an invitation to the artisan to use the current invention as a starting point for further experimentation for the prevention of interferonopathies or autoimmune diseases and the prevention of a disease selected from the group consisting of Aicardi-Goutieres syndrome, familial chilblain lupus, spondyenchondromatosis, psoriasis, Systemic lupus erythematosus, Sting-associated vasculopathy, crohn’s disease, Proteasome-associated auto-inflammatory syndrome (PRAAS), Singleton-Merten syndrome, 6 of 11Application No.: 16/310,146 Atty. Doc. No.: 15998-002Sjogren's syndrome, myositis, systemic sclerosis, type I diabetes mellitus, autoimmune thyroid disease, rheumatoid arthritis, multiple sclerosis, and atherosclerosis by administering a CXCR4 binding compound capable of decreasing IFN level in the subject without producing one or more  side effects in the subject.

Given the breadth of claims 9 and 10 in light of the unpredictability of the art as determined by the lack of working examples, the level of skill of the artisan, and the lack of guidance provided in the instant specification and the prior art of record, it would require undue experimentation for one of ordinary skill in the art to make and use the claimed invention for the prevention of interferonopathies or autoimmune diseases. and the prevention of a disease selected from the group consisting of Aicardi-Goutieres syndrome, familial chilblain lupus, spondyenchondromatosis, psoriasis, Systemic lupus erythematosus, Sting-associated vasculopathy, crohn’s disease, Proteasome-associated auto-inflammatory syndrome (PRAAS), Singleton-Merten syndrome, 6 of 11Application No.: 16/310,146 Atty. Doc. No.: 15998-002Sjogren's syndrome, myositis, systemic sclerosis, type I diabetes mellitus, autoimmune thyroid disease, rheumatoid arthritis, multiple sclerosis, and atherosclerosis by administering a CXCR4 binding compound capable of decreasing 
Claim Rejections - 35 USC § 112(second paragraph)
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7a. Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).
The compounds recited in claims 4 and 5 do not define a structure with a singular structural similarity defining a core sequence that defines the genus and a common functionality.  The alternative binding compounds of claims 4 and 5 do not define a chemical structure with a singular structural similarity defining a core sequence that defines the genus and a common functionality.  The CXCR4 receptor binding compound is selected from the group consisting of serotonin, dopamine, L-dopomine, spermine spermidine, an anti-CXCR4 receptor antibody, antibody fragment, scFv antibody, or aptamer, compound of formula (I),  compound of formula (II), compound of formula (III), compound of formula (IV), ITIt, clobenpropit, AMD070, FFN202 and FFN511 do not per se that meets these functional properties.   As such, the CXCR4 receptor binding compound, lacks a common core sequence that is a substantial feature of the Markush group are not found to share both a single structural feature and common use.  
Conclusion
	8.  No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645